                              UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF CALIFO~·=·
                                                                         i

 UNITED STATES OF AMERICA,
                                                        Case No. 18CR330l~L NOV 0 J 2018
                                                                             I



                                       Plaintiff,
                      vs.
                                                       JUDGMENT OF DISMISSAL
LUIS MIGUEL CERVANTES-ZARAGOZA
(1 ),


                                    Defendant.


IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
 D
      granted the motion of the Government for dismissal of this case, without prejudice; or

 D    the Court has dismissed the case for unnecessary delay; or

      the Court has granted the motion of the Government for dismissal, without prejudice; or

 D    the Court has granted the motion of the defendant for a judgment of acquittal; or

 D    a jury has been waived, and the Court has found the defendant not guilty; or

 D    the jury has returned its verdict, finding the defendant not guilty;

 D    of the offense(s) as charged in the Indictment/Information:
      8:1326(a)-Attempted Reentry of Removed Alien (Felony); 8:1325 -Improper Entry
      By an Alien (Felony)



Dated:   11/5/2018
